Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allison Ramsey on May 2, 2022.

The application has been amended as follows: The amendments filed after final on December 29, 2021 were not entered.  The Examiner is amending the claims to include the previously indicated allowable subject matter and incorporate corrections to dependent claims 20 and 32 found in the proposed amendments filed December 29, 2021 so that they may be made of record.  These amendments replace those found in the action on February 14, 2022.  Claims 34 and 35 remain unentered.

15. (Currently Amended) An injector device for delivering a liquid medicament, the injector device comprising:
an injector body having a proximal end and a distal end,
a syringe slidably receivable in the injector body and moveable from a first position to a second position towards the distal end of the injector body,
a needle holder between the syringe and the distal end of the injector body,
a needle held in the needle holder, the needle including a distal end extending toward an opening in the distal end of the injector body, and a proximal end extending toward the syringe, 
a syringe biasing member within the injector body configured to bias the syringe into the second position, and
a needle holder biasing member arranged between the needle holder and a distal end of the syringe, the needle holder biasing member being directly attached to the distal end of the syringe and directly attached to the needle holder, the needle holder biasing member configured to bias the needle holder into an extended position, 
wherein the syringe is spaced from the needle in the first position and is engaged with the proximal end of the needle in the second position, and wherein the needle holder is slidably mounted in the injector body and moveable from a retracted position to the extended position toward the distal end of the injector body.
 
20. (Currently Amended) The injector device according to claim 15, wherein the syringe includes a stopper which is slidable the distal end of the syringe

28. (Currently Amended)    A method comprising:
moving a syringe distally within an injector body of an injector device from a first position in which the syringe is spaced from a needle held in the injector body by a needle holder into a second position under a bias of a syringe biasing member, 
wherein a needle holder biasing member is arranged between the needle holder and a distal end of the syringe, the needle holder biasing member is directly attached to the distal end of the syringe and directly attached to the needle holder, and the needle holder biasing member is configured to bias the needle holder into an extended position;
wherein the syringe engages a proximal end of the needle in the second position.

32. (Currently Amended) The method of claim 28, further comprising sliding a stopper within the syringe towards [[a]]the distal end of the syringe to expel medicament from the syringe.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or otherwise render obvious in combination with all claim limitations regarding claim 15, an injector device comprising a needle holder biasing member arranged between a needle holder and a distal end of a syringe, the needle holder biasing member being directly attached to the distal end of the syringe and directly attached to the needle holder, the needle holder biasing member configured to bias the needle holder into an extended position, 
wherein the syringe is spaced from the needle in a first position and is engaged with the proximal end of the needle in a second position, and wherein the needle holder is slidably mounted in the injector body and moveable from a retracted position to the extended position toward the distal end of the injector body.  The prior art of record does not teach or otherwise render obvious in combination with all claim limitations regarding claim 28, a method comprising moving a syringe from a first position in which the syringe is spaced from a needle held in an injector body by a needle holder into a second position, wherein a needle holder biasing member is arranged between the needle holder and a distal end of the syringe, the needle holder biasing member is directly attached to the distal end of the syringe and directly attached to the needle holder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783